Citation Nr: 0837576	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for neurological 
disorder secondary to exposure to herbicides.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's DD Form 214 shows that he was awarded the 
Vietnam Service Medal and Vietnam Campaign Medal, and had 
almost 1 year of foreign and/or sea service, but does not 
indicate whether he served in the Republic of Vietnam or in 
Thailand, Laos, or Cambodia in direct support of operations 
in Vietnam.  

A February 2004 partial decision letter from the Social 
Security Administration (SSA) indicates that the veteran was 
declared to have met medical requirements to receive SSA 
benefits.  The RO has not yet requested the veteran's records 
from the SSA and efforts in that regard should be made.  38 
C.F.R. § 3.159(c)(2) (2007); see also Baker v. West, 11 Vet. 
App. 163, 139 (1998) (VA's duty to assist includes obtaining 
SSA records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).  

Also, the RO's April 2004 notification letter to the veteran 
failed to notify him of the information and evidence 
necessary to substantiate his claim for service connection 
for his back condition.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA requires, 
in the context of a claim to reopen on the basis of new and 
material evidence, that VA look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes the type of evidence and information that 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Additional private treatment records submitted by the veteran 
and dated from July 2000 to April 2004 indicate that he was 
treated for cervical and lumbar spine conditions by Dr. Paul 
K. Maurer of the University of Rochester Medical Center from 
2000 to 2004.  These records also indicate that the veteran 
underwent cervical and lumbar laminectomies in October 2000 
at Strong Memorial Hospital.  The RO has not yet sought to 
obtain the treatment records from these new private medical 
providers and efforts in that regard should be made.  
38 C.F.R. § 3.159 (c)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1.   A VCAA notice letter should be issued 
to the veteran in accordance with Kent v. 
Nicholson.  The veteran should be informed 
that the basis for the prior denial was a 
lack of evidence showing that the 
veteran's neurological and back conditions 
are related to in-service herbicide 
exposure, injury or illness.  He should 
also be informed that in order to reopen 
the claims he must submit new evidence 
(e.g., evidence not previously submitted) 
establishing such a relationship.

This letter should also, more generally, 
specify the type of information and 
evidence that is necessary to substantiate 
the underlying claims for service 
connection.

Additionally, the veteran should be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  SSA should be contacted, and all 
records of medical treatment associated 
with the veteran's reported grant of SSA 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  After securing any necessary release 
forms for Dr. Paul K. Maurer of the 
University of Rochester Medical Center and 
Strong Memorial Hospital, with full address 
information, all records of medical 
treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

4.  Verify the dates of the veteran's 
service in the Republic of Vietnam, such as 
by obtaining copies of relevant portions of 
his service personnel records.

5.  After completion of the above 
development, the issues of whether new and 
material evidence has been received to 
reopen claims for service connection for 
neurological disorder secondary to 
herbicide exposure and service connection 
for back disorder should be readjudicated.  
If the determination of either claim 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




